Wilson, J. It appearing from the answers and proofs that the defendant Buschwah was a bona fide purchaser of the lots in question, without notice that defendant in error claimed any interest therein, the case was narrowed down upon the hearing, to a mere question of accounting by Gibbs, as to the amount of money loaned by him to defendant in error, and the amount received by him on the sale of the lots. His business dealings with her seem to have been conducted in a very careless, slovenly way, advancing money in small sums from time to time, sometimes taking notes but oftener not, sometimes paying the money to defendant in error, but more frequently to her mother who appears to have transacted most of the business. He also paid some small bills for defendant in error, and taxes upon the property, but instead of keeping a regular account of his advances and disbursements, he left everything at odds and ends, rendering it very difficult, if not impossible to ascertain the just balance between the parties. After the cause was at issue, the court entered an order referring it to a Master to take proofs, and report the facts. For some incomprehensible reason the order of reference was set aside, and the case was heard upon proof taken in open court, and we are now asked, sitting as an appellate tribunal, to convert this court into a Master’s office and explore several hundred pages of testimony to find out, if we can, how the account really stands. Such a service is in accordance with neither our inclination nor our duty. It is wholly foreign to the functions of the chancellor to examine, in the first instance, accounts of this nature. Our Supreme Court has repeatedly held that in cases involving the examination of complicated accounts there should be a reference to the Master, to state the account, and that unless such reference is had, the decree will be reversed, without looking into the merits. Groch v. Stenger, 65 Ill. 481; Moss v. McCall, 75 Id. 190. In Dubourg v. The United States, 7 Pet. 626, Chief Justice Marshall said: “A complex and intricate account is an unfit subject for examination in court, and ought always to be referred to a commissioner to be examined by him and reported in order to a final decree. To such report the parties may take any exceptions, and thus bring any question they may think proper before the court. ” The Supreme Court reversed the decree on the sole ground that it had not been referred. The court should, by an interlocutory decree, have fixed the basis upon which Gibbs was liable to account, and then have referred it to the Master to take proofs, and state the account. It appears from the decree that the court, in stating the account, charged Gibbs with the value of the land at the time of the hearing, instead-of its value at the time he sold it; and this ruling is assigned as error. The value of the land at the time of the hearing, was considerably greater than its value at the time of its sale by Gibbs. From such examination of the subject as we have been able to make, it would seem that the current of the authorities supports the proposition, that where the party selling has not been guilty of actual fraud, he is chargeable only with the value of the land at the time of selling. See Perry on Trusts, Sec. 847, and cases cited in notes. Cases are found in which the party selling has been charged with the value of the property at any time down to the filing of the bill, but such cases have been placed on the ground that the party had been guilty of actual fraud. Thus, in Hart v. Ten Eyck, 2 Johns. Ch. 62, where an administrator had sold land under an order of the probate court for a specified purpose, it was held that he was answerable for the value of the land sold according to its value at the time of filing the bill against him, for the reason that he had fraudulently obtained the order of sale by exhibiting an untrue account of the personal estate of the deceased. So, too, in Dennis v. McCagg, 82 Ill. 429, the Supreme Court of this State held McCagg liable either for the purchase money he received for.the land with interest thereon, or for the then present value of the land, as might be most equitable. There the bill charged actual fraud, and the court found that McCagg, while acting in a trust relation as the agent and attorney of the complainants in respect to the property in question, had suppressed facts which they were entitled to know from him, and had thereby surreptitiously obtained title .to their land. But we have been referred to no case where the element of fraud was absent, in which it has been held that the seller was answerable for more than the amount received by him on a sale of the land, or for its actual value at the time of such sale. Such was the ruling of the Supreme Court of Michigan in' Enos v. Sutherland, 11 Mich. 538, where, as in this case, lands had been conveyed by a deed absolute on its face, but in fact as security for a loan, and the grantee had conveyed to a bona fide purchaser. The court said: “The defendants are bound-to account for the full value of the lands, whether they received that value or not. The court charged them with the value of the land at the time of sale,” etc., which the Supreme Court held right. See also Pybus v. Smith, 1 Ves. Jr. 193; Gaulden v. Shehee, 24 Ga. 438; Eames v. Downey, 1 Bradf. N. Y. 321. The bill in this case does not allege express fraud, and the court found none. We are of opinion that in stating the account Gibbs should be charged only with the value of the land at the time he sold the same, or with the proceeds of the sale, as either may be found to be most beneficial to the defendant in error, and that the court erred in ruling that Gibbs was answerable for the value of the land at the time of the hearing below. For the reasons above stated the decree must be reversed, and the cause remanded for further proceedings, in conformity with this opinion. Reversed and remanded.